Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 08/23/2018.
Claims 1-20 are pending.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Guydenne et al. (CN Pub. No. 107039711 A) further in view of Han et al. (CN Pub. No. 103390764 A).


Regarding claim 1, Guydenne discloses:

A battery and supercapacitor system of a vehicle (see Fig. 1-2, battery 14, capacitor 12, see Spec, Invention contents, where the capacitor includes (1) an electric double layer capacitr (ELDC), (2) and super capacitor....), comprising: 
a lithium ion battery (LIB) comprising first and second electrodes (see Fig. 1-2, 130’ and 134’); 
a supercapacitor comprising third and fourth electrodes (see Fig. 1-2, 118’ and 122’), 
wherein: 
the first electrode is connected to the third electrode (see Fig. 2, 130’ and 118’, 134’ and 122’); 
the second electrode is connected to the fourth electrode (see Fig. 2, 130’ and 118’, 134’ and 122’); 

However, Guydenne fails to discloses:

a first reference electrode disposed between the first and second electrodes and configured to measure a first potential at a first location between the first and second electrodes; and 
a second reference electrode disposed between the third and fourth electrodes and configured to measure a second potential at a second location between the third and fourth electrodes, 
the first reference electrode is not connected to any of the first, second, third, and fourth electrodes; and 
the second reference electrode is not connected to any of the first, second, third, and fourth electrodes.

Thus, Han discloses:
a first reference electrode disposed between the first and second electrodes and configured to measure a first potential at a first location between the first and second electrodes (see Fig. 4-5, reference electrode 103 disposed between electrodes 101 and 102, see par [0013], a reference electrode, effectively monitoring the potential of anode and cathode .....); and 
a second reference electrode disposed between the third and fourth electrodes and configured to measure a second potential at a second location between the third and fourth electrodes (see Fig. 4-5, reference electrode 103 disposed between electrodes 101 and 102, see par [0013], a reference electrode, effectively monitoring the potential of anode and cathode .....), 
the first reference electrode is not connected to any of the first, second, third, and fourth electrodes (see Fig. 4-5, reference electrode 103 disposed between electrodes 101 and 102, see par [0013], a reference electrode, effectively monitoring the potential of anode and cathode .....); and 
the second reference electrode is not connected to any of the first, second, third, and fourth electrodes (see Fig. 4-5, reference electrode 103 disposed between electrodes 101 and 102, see par [0013], a reference electrode, effectively monitoring the potential of anode and cathode .....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the capacitor and lithium ion battery of Guydenne to include reference electrodes in order monitoring the potential of anode and cathode of the capacitor and lithium ion battery (see Han par [0013]).

Regarding claim 16, Guydenne discloses:
wherein: the first electrode includes lithium manganese oxide (LMO); and the second electrode includes lithium titanium oxide (LTO) (see Spec, activated carbon and a lithium-containing titanium oxide ....., a suitable Latium ion cell cathode particulate material (positive electrode) of the example comprises a lithium manganese oxide .....).

Regarding claim 17, Guydenne discloses:
wherein the third and fourth electrodes include at least one of activated carbon, conductive polymer, and metal oxide (see Spec, activated carbon and a lithium-containing titanium oxide ....., a suitable Latium ion cell cathode particulate material (positive electrode) of the example comprises a lithium manganese oxide .....).

Regarding claim 18, Han discloses:
wherein at least one of the first and second reference electrodes includes at least one of Li metal, Li plated metal wires, Li based alloy, lithium iron phosphate (LFP) and lithium titanium oxide (see par [0007], the third electrode is made of lithium metal, lithium alloy, lithium iron phosphate, lithium manganite, lithium titanate...., see par [0026]).

Regarding claim 19, Guydenne discloses:
wherein at least one of the first and second electrodes includes at least one of lithium nickel manganese cobalt oxide (NMC), lithium manganese oxide (LMO), lithium iron phosphate (LFP), graphite, and lithium titanium oxide (LTO) (see Spec, lithium nickel manganese cobalt oxide....).

Allowable Subject Matter
Claims 2-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claims 2, 6, 11, and 12.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851